Judgment unanimously affirmed. Memorandum: Defendant was convicted of second degree burglary and petit larceny for unlawfully entering the *964victim’s private hospital room and stealing money from her wallet. The court properly charged the jury that the victim’s private hospital room was a dwelling because it was a unit the victim occupied for lodging at night (see, Penal Law § 140.00 [2], [3]; People v Ivory, 99 AD2d 154; People v Niepoth, 55 AD2d 970; see also, People v Germany, 41 Colo App 304, 586 P2d 1006). Since the proof established defendant’s conviction for second degree burglary because he unlawfully entered the victim’s dwelling with intent to commit a crime therein, there was no reasonable view of the evidence that defendant committed only a lesser included burglary or trespass (see, People v Glover, 57 NY2d 61; People v Sheirod, 124 AD2d 14, 16, Iv denied 70 NY2d 656; People v McCarron, 114 AD2d 977, 978). Defendant’s remaining claims lack merit. (Appeal from judgment of Supreme Court, Monroe County, Mark, J. — burglary, second degree.) Present — Callahan, J. P., Doerr, Green, Pine and Lawton, JJ.